Order filed, May 16, 2013.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00353-CV
                                 ____________

                     DREXEL CORPORATION, Appellant

                                         V.

               EDGEWOOD DEVELOPMENT, LTD, Appellee


                    On Appeal from the 133rd District Court
                              Harris County, Texas
                       Trial Court Cause No. 2012-21997


                                     ORDER

      The reporter’s record in this case was due April 25, 2013. See Tex. R. App.
P. 35.1. On April 26, 2013, this court ordered the court reporter to file the record
within 10 days. The record has not been filed with the court. Because the
reporter’s record has not been filed timely, we issue the following order.

      We order Darlene Stein, the official court reporter, to file the record in this
appeal within 10 days of the date of this order. No further extension will be
entertained absent exceptional circumstances. The trial and appellate courts are
jointly responsible for ensuring that the appellate record is timely filed. See Tex.
R. App. P. 35.3(c). If Darlene Stein does not timely file the record as ordered, we
will issue an order directing the trial court to conduct a hearing to determine the
reason for the failure to file the record.



                                     PER CURIAM